941 F.2d 1210
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth MYNHIER, Plaintiff-Appellant,v.Michael E. SHROUT, Roger A. Byron, Rose Allen, George Moore,Motorist Mutual Insurance Company, and NationwideInsurance Company, Defendants-Appellees.
No. 90-6478.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1991.

Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge.*
PER CURIAM:


1
Kenneth Mynhier appeals from the district court's September 14, 1990, order dismissing his civil rights action for failure to state a federal cause of action.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no errors warranting reversal.   We, therefore, AFFIRM the September 14, 1990, order of the Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, for the reasons set forth therein.

WELLFORD, Senior Circuit Judge, concurring:

3
I concur in finding no errors in this appeal warranting reversal.   Because I believe the appeal as to several defendants is singularly without merit (particularly the defendant judge and Nationwide, which obtained a release and entered settlement before the action complaint about took place in the Kentucky district court), I would seriously consider imposition of some sanction for pursing it.   See Westinghouse Elec. Co. v. NLRB, 809 F.2d 419 (7th Cir.1987).



*
 The Honorable Paul V. Gadola, United States District Judge for the Eastern District of Michigan, sitting by designation